EXHIBIT 10.1




FIFTH AMENDMENT

FIFTH AMENDMENT (this “Amendment”), dated as of June 8, 2007 to the AMENDED AND
RESTATED CREDIT AGREEMENT, dated as of June 14, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
PHARMANET DEVELOPMENT GROUP, INC. (f/k/a SFBC INTERNATIONAL, INC.)(the
“Borrower”), the Subsidiary Guarantors party thereto (the “Subsidiary
Guarantors”), the Lenders and other agents from time to time party thereto and
UBS AG, STAMFORD BRANCH, as Administrative Agent and Collateral Agent.

W I T N E S S E T H :

WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement, pursuant to which the
Lenders have made extensions of credit to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement, and the Lenders are agreeable to such
request but only upon the terms and subject to the conditions set forth herein;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Definitions.  Terms defined in the Credit Agreement are used herein
with the respective meanings given to them therein.

Section 2. Amendment to Section 5.01(k) of the Credit Agreement.  Section
5.01(k) of the Credit Agreement is hereby amended by deleting such section in
its entirety and inserting therein a new clause (k) to read in its entirety as
follows:

“(k)

Monthly Financial Reports.  To the extent not otherwise provided pursuant to
Sections 5.01(a) and 5.01(b):

(1) for each fiscal month ending during the period beginning April 30, 2007 and
ending July 31, 2007, as soon as available and in any event within forty-five
days of the end of each fiscal month, (i) consolidated statements of income from
Continuing Operations, backlogs, cash position and debt position for the LTM
Test Period then most recently ended and for the then elapsed portion of the
fiscal year prepared in accordance with GAAP consistently applied, and on a
basis consistent with the audited financial statements referred to in clause (a)
of this Section, subject to normal year-end audit adjustments, (ii) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth a statement of income items and Consolidated EBITDA of the Borrower for
such LTM Test Period and for the then elapsed portion of the fiscal year,
showing variance, by dollar amount and percentage, from amounts for the
comparable periods in the previous fiscal year and budgeted amounts for the LTM
Test





 




--------------------------------------------------------------------------------

Period and the current fiscal year, and (iii) a Compliance Certificate
containing (A) a calculation of LTM EBITDA, (B) the calculations necessary to
determine whether a Commitment Restriction Period is then in effect and (C)
certifying whether a Commitment Restriction Period is then in effect; and

(2) for each fiscal month ending after July 31, 2007 and thereafter, as soon as
available and in any event within forty-five days of the end of each fiscal
month (this reporting deadline to be reduced to thirty days beginning October
31, 2007), (i) the consolidated balance sheet and related consolidated
statements of income and cash flows from Continuing Operations for the LTM Test
Period then most recently ended and for the then elapsed portion of the fiscal
year, all accompanied by a certificate of a Financial Officer stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Borrower as of the
date and for the periods specified in accordance with GAAP consistently applied,
and on a basis consistent with audited financial statements referred to in
clause (a) of this Section, subject to normal year-end audit adjustments, (ii) a
consolidating balance sheet and statement of income and, to the extent
available, a statement of cash flows, separating out Borrower and the
Subsidiaries, (iii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth (A) statement of income items and
Consolidated EBITDA of Borrower for such LTM Test Period and for the then
elapsed portion of the fiscal year, showing variance, by dollar amount and
percentage, from amounts for the comparable periods in the previous fiscal year
and budgeted amounts for the LTM Test Period and the current fiscal year and
(B) a consolidated statement of backlogs from Continuing Operations,  (iv) a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such LTM Test Period and the then elapsed portion of the
fiscal year, as compared to the comparable periods in the previous fiscal year
and budgeted amounts and (v) a Compliance Certificate containing (A) a
calculation of LTM EBITDA, (B) the calculations necessary to determine whether a
Commitment Restriction Period is then in effect and (C) certifying whether a
Commitment Restriction Period is then in effect.

Section 3. Conditions to Effectiveness.  This Amendment shall become effective
on and as of the date hereof upon the satisfaction of the following conditions
precedent (such date the “Amendment Effective Date”):

(a)  The Administrative Agent shall have received a counterpart of this
Amendment duly executed and delivered by the Borrower and the Required Lenders.

(b)  The Administrative Agent shall have received an Acknowledgment and Consent,
substantially in the form of Exhibit A hereto, duly executed and delivered by
each Guarantor.

(c)   The Administrative Agent shall have received all fees required to be paid
(including all fees payable under Section 18(b) of this Amendment), and all
expenses for which invoices have been presented supported by customary
documentation (including





 




--------------------------------------------------------------------------------

reasonable fees, disbursements and other charges of counsel to the
Administrative Agent), on or before the Amendment Effective Date.

Section 4. Representations and Warranties.

The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that (before and after giving effect to this Amendment):

(a)  No Default or Event of Default has occurred and is continuing after giving
effect to this Amendment.

(b)  After giving effect to this Amendment, each of the representations and
warranties made by the Loan Parties in or pursuant to the Loan Documents is true
and correct in all material respects on and as of the date hereof as if made on
and as of the date hereof, except for any representation and warranty which is
expressly made as of an earlier date, which representation and warranty shall
have been true and correct in all material respects as of such earlier date.

Section 5. Limited Amendment.  This Amendment shall not constitute an amendment
or waiver of or consent to any provision of the Credit Agreement or any other
Loan Document not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any action on the part of the Borrower or the
Guarantors that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein.  Except
as expressly amended hereby, the provisions of the Credit Agreement and the Loan
Documents are and shall remain in full force and effect in accordance with their
terms.




Section 6. Payment of Fees and Expenses.  The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.

Section 7. Miscellaneous.

(a)  Counterparts.  This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.  Delivery of an
executed signature page of this Amendment or of a Lender Consent Letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.

(b)  Binding Effect. The execution and delivery of the Lender Consent Letter by
any Lender shall be binding upon each of its successors and assigns (including
assignees of its Loans in whole or in part prior to effectiveness hereof).





 




--------------------------------------------------------------------------------

(c)  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

PHARMANET DEVELOPMENT GROUP, INC.

By:_/s/ John P. Hamill

Name:  John P. Hamill

Title: EVP and Chief Financial Officer







UBS AG, STAMFORD BRANCH, as Administrative Agent

By: /s/ Mary E. Evans

Name:  Mary E. Evans

Title:  Associate Director

By: /s/ Irja R. Otsa

Name:  Irja R. Otsa

Title:  Associate Director















